

	

		II

		Calendar No. 186

		109th CONGRESS

		1st Session

		S. 1291

		[Report No. 109–116]

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. McCain introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		

			July 29, 2005

			Reported by Mr. McCain,

			 without amendment

		

		A BILL

		To provide for the acquisition of

		  subsurface mineral interests in land owned by the Pascua Yaqui Tribe and land

		  held in trust for the Tribe.

	

	

		1.Short titleThis Act may be cited as the

			 Pascua Yaqui Mineral Rights Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(2)StateThe term State means the State

			 of Arizona.

			(3)TribeThe term Tribe means the

			 Pascua Yaqui Tribe.

			3.Acquisition of

			 subsurface mineral interests

			(a)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary, in coordination

			 with the Attorney General of the United States and with the consent of the

			 State, shall acquire through eminent domain the following:

				(1)All subsurface rights, title, and interests

			 (including subsurface mineral interests) held by the State in the following

			 tribally-owned parcels:

					(A)Lot 2, sec. 13, T. 15 S., R. 12 E., Gila

			 and Salt River Meridian, Pima County Arizona.

					(B)Lot 4,

			 W1/2SE1/4, sec. 13, T. 15 S., R. 12

			 E., Gila and Salt River Base & Meridian, Pima County, Arizona.

					(C)NW1/4NW1/4,

			 N1/2NE1/4NW1/4,

			 SW1/4NE1/4NW1/4,

			 sec. 24, T. 15 S., R. 12 E., Gila and Salt River Base & Meridian, Pima

			 County Arizona.

					(D)Lot 2 and Lots 45 through 76, sec. 19, T.

			 15 S., R. 13 E., Gila and Salt River Base & Meridian, Pima County,

			 Arizona.

					(2)All subsurface rights, title, and interests

			 (including subsurface mineral interests) held by the State in the following

			 parcels held in trust for the benefit of Tribe:

					(A)Lots 1 through 8, sec. 14, T. 15 S., R. 12

			 E., Gila and Salt River Base & Meridian, Pima County, Arizona.

					(B)NE1/4SE1/4,

			 E1/2NW1/4SE1/4,

			 SW1/4NW1/4SE1/4,

			 N1/2SE1/4SE1/4,

			 SE1/4SE1/4SE1/4,

			 sec. 14, T. 15 S., R. 12 E., Gila and Salt River Base & Meridian, Pima

			 County, Arizona.

					(b)ConsiderationSubject to subsection (c), as consideration

			 for the acquisition of subsurface mineral interests under subsection (a), the

			 Secretary shall pay to the State an amount equal to the market value of the

			 subsurface mineral interests acquired, as determined by—

				(1)a mineral assessment that is—

					(A)completed by a team of mineral specialists

			 agreed to by the State and the Tribe; and

					(B)reviewed and accepted as complete and

			 accurate by a certified review mineral examiner of the Bureau of Land

			 Management;

					(2)a negotiation between the State and the

			 Tribe to mutually agree on the price of the subsurface mineral interests;

			 or

				(3)if the State and the Tribe cannot mutually

			 agree on a price under paragraph (2), an appraisal report that is—

					(A)(i)completed by the State in accordance with

			 subsection (d); and

						(ii)reviewed by the Tribe; and

						(B)on a request of the Tribe to the Bureau of

			 Indian Affairs, reviewed and accepted as complete and accurate by the Office of

			 the Special Trustee for American Indians of the Department of the

			 Interior.

					(c)Conditions of

			 AcquisitionThe Secretary

			 shall acquire subsurface mineral interests under subsection (a) only if—

				(1)the payment to the State required under

			 subsection (b) is accepted by the State in full consideration for the

			 subsurface mineral interests acquired;

				(2)the acquisition terminates all right,

			 title, and interest of any party other than the United States in and to the

			 acquired subsurface mineral interests; and

				(3)the Tribe agrees to fully reimburse the

			 Secretary for costs incurred by the Secretary relating to the acquisition,

			 including payment to the State for the acquisition.

				(d)Determination

			 of Market ValueNotwithstanding any other provision of law,

			 unless the State and the Tribe otherwise agree to the market value of the

			 subsurface mineral interests acquired by the Secretary under this section, the

			 market value of those subsurface mineral interests shall be determined in

			 accordance with the Uniform Appraisal Standards for Federal Land Acquisition,

			 as published by the Appraisal Institute in 2000, in cooperation with the

			 Department of Justice and the Office of Special Trustee for American Indians of

			 the Department of Interior.

			(e)Additional

			 Terms and ConditionsThe

			 Secretary may require such additional terms and conditions with respect to the

			 acquisition of subsurface mineral interests under this section as the Secretary

			 considers to be appropriate to protect the interests of the United States and

			 any valid existing right.

			4.Interests taken into

			 trust

			(a)Land

			 TransferredSubject to

			 subsections (b) and (c), notwithstanding any other provision of law, not later

			 than 180 days after the date on which the Tribe makes the payment described in

			 subsection (c), the Secretary shall take into trust for the benefit of the

			 Tribe the subsurface rights, title, and interests, formerly reserved to the

			 United States, to the following parcels:

				(1)E1/2NE1/4,

			 SW1/4NE1/4, sec. 14, T. 15 S., R. 12

			 E., Gila and Salt River Base & Meridian, Pima County, Arizona.

				(2)W1/2SE1/4,

			 SW1/4, sec. 24, T. 15 S., R. 12 E., Gila and Salt River

			 Base & Meridian, Pima County, Arizona.

				(b)ExceptionsThe parcels taken into trust under

			 subsection (a) shall not include—

				(1)NE1/4SW1/4,

			 sec. 24, except the southerly 4.19 feet thereof;

				(2)NW1/4SE1/4,

			 sec. 24, except the southerly 3.52 feet thereof; or

				(3)S1/2SE1/4,

			 sec. 23, T. 15 S., R. 12 E., Gila and Salt River Base & Meridian, Pima

			 County, Arizona.

				(c)Consideration

			 and CostsThe Tribe shall pay

			 to the Secretary only the transaction costs relating to the assessment, review,

			 and transfer of the subsurface rights, title, and interests taken into trust

			 under subsection (a).

			

	

		July 29, 2005

		Reported without amendment

	

